NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL FOLEY,                                  No. 19-15592

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02369-APG-PAL

 v.
                                                MEMORANDUM*
CHRISTOPHER HERMES, an individual;
et al.,

                Defendants-Appellees,

and

DESERT OASIS HIGH SCHOOL; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                              Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Michael Foley appeals pro se from the district court’s judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging violations of his parenting rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc.,

656 F.3d 1034, 1040 (9th Cir. 2011). We may affirm on any basis supported by

the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      Dismissal of Foley’s action was proper because Foley failed to allege facts

sufficient to state a plausible claim that Foley was deprived of a constitutional

right. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim); see also West v. Atkins, 487 U.S. 42, 48 (1988) (elements of a

§ 1983 claim); City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (a claim

under Monell v. Department of Social Services, 436 U.S. 658 (1978) cannot

survive in the absence of an underlying constitutional violation); see also Simmons

v. Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003)

(conclusory allegations of conspiracy do not support a claim under § 1983).

      The district court did not abuse its discretion by dismissing Foley’s claims

against defendant Hosein because Foley failed to effectuate proper service on

Hosein and no further extension of time for service was warranted. See Fed. R.

Civ. P. 4(e); Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (discussing



                                            2                                    19-15592
district court’s broad discretion and factors to consider in deciding whether to

extend time for service).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    19-15592